Title: To Thomas Jefferson from Thomas Mann Randolph, 21 November 1822
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Richmond
                            November 21. 1822
                    I have just received a letter from Mr John Campbell Councillor of State of Virginia inclosing a copy of one from you to him of the 10th inst. on the subject of the late endeavour in the Western States to degrade the memory of Campbell of Kings Mountain, one of the heroes of the revolution. As I could not undertake to advise him either to publish or to abstain from publishing your letter, along with other documents collected by him with the view to repell the attack on the reputation of his deceased Kinsman, I could not refuse, at his request, to ask your permission for him to use the letter in that way. After that, my own reputation at this most critical juncture of circumstances important to me in the most Serious and most lasting degree, requires that I should beg of you to give some explanation of this sentence in your letter to the Councillor, now under my eyes in a copy certified by himself. “I have no papers on this subject in my possession, all such received at that day having belonged to the record of the Council.” This is enjoyed as a great triumph over me, for the Council is thereby said to be acknowledged as a Body distinct from, and independent of the Governour, while I have contended that they formed together the Executive Department, and that the Governour was the sole organ of communication with that department, untill duly pronounced by a competent authority to be incapable or absent from the Government; unless in the case where he chose to acknowledge the disability himself. I had prevailed so far as to have a majority of the Councillors at last willing to acknowledge that the Governour had a right to inspect their journal and even to see that the entries in it accurately recorded the substance of the advice upon which he was about to act, both of which more stoutly denied by most of them for a long time. The term record of the Executive Department is now familiar to them and used by themselves instead of records of the Executive Council, allthough papers are yet addressed to them alone, under that title, by a few who have warmly taken their side. Yet those persons, none of them, support their pretension to the right of meeting whenever the Governour is out of view, and of revising, rescinding, abrogating and annulling whatever may have been advised at the last meeting when he was present; even allthough he may have given the proper instructions for the execution thereof in the meantime. The right to give the casting vote upon an equal division, I never have abandoned, allthough in complaisance to them I have allways consented to receive a vote of one of them changed to the contrary side, or to wait the arrival of another Councillor sent for on the occasion, or even to  allow a short adjournment of the question to give time for a fuller meeting. The words used by you “at that day” imply, it is said, that papers are retained by the Governor at this day which belonged to the Council as distinct from him at a former period. Now I have kept none but those relating to certain cases of appointments of Tobacco Inspectors, to the fullfillment of the Charters of Turnpike Companies, the appointment of Militia officers in concurrence with the County Courts, matters of the  Board of Public Works and the Literary fund, and all those to be turned over to my successor, or lodged with the clerks of the different Boards when I had done with them. I have indeed contended that letters addressed to the Governor out of Council, ought properly to be returned to him after they were recorded in the letter Books of the Executive Department, allthough they they treated of public matters only. All letters whatsoever with the word “Council” or Executive” superscribed, and others with whatever superscription, which did not come by mail, but by private hand, and were declared to be on public business by the bearer, authorized by the Writer to say so, or were laid on the table of the Council Chambers as public communications, I have ever admitted to be public, and liable to be opened without impropriety. I have stoutly declared that I would impeach the honour to the last extremity of any member of the Executive Body who should violate the sanctity of private correspondence, unless the case came within the above exceptions and yet the matter was not of a public nature, which might lead to an excusable mistake. It may be absurd for creatures ready to fall into dust, and of whom in a few years, months, or days perhaps, not a trace will remain, to be so pertinacious; but the Commonwealth is lasting, and whatever is  believed to concern it materially ought to be thought about and spoken of to the last breath. The weight of your opinion would silence either side at once. For my own part I could flee to the grave with determined mind, to escape from such hatefull sophistry & such unprincipled conduct and opinions as I have been compelled so long to witness and to hear. With unfeigned veneration and heartfelt desire for your long life & continued happiness yours &C
                        Th M Randolph